Title: From Benjamin Franklin to John Pringle, 27 May 1762
From: Franklin, Benjamin
To: Pringle, Sir John


For nearly twenty years Franklin had been interested in the possibility that a navigable waterway between the Atlantic and Pacific Oceans might be found somewhere north of Canada. He had read the pamphlets on the controversy between Arthur Dobbs and Christopher Middleton which followed Middleton’s unsuccessful voyage of 1741–42, and he had included in Poor Richard for 1748 a long and vivid account of the conditions the members of that expedition had encountered while wintering over at Churchill River on the western side of Hudson Bay. Later he had been one of the leading sponsors of two expeditions in which the Argo, commanded by Charles Swaine, had sailed from Philadelphia in 1753 and again in 1754, in unsuccessful search for the Northwest Passage.
In spite of these and other failures, Franklin and many of his contemporaries continued to hope that a practicable route might be found. His optimism was somewhat strengthened by an account, printed in two installments in The Monthly Miscellany: or, Memoirs for the Curious, April and June 1708, purporting to be a letter from an “Admiral Bartholomew de Fonte, then Admiral of New Spain and Peru and now Prince of Chili.”
De Fonte (or Bartolomé de Fuentes, to give him the Spanish name some commentators ascribed to him) told how he had sailed with four ships up the west coast of the Americas from Peru in the spring of 1640. Detaching one vessel to determine whether Lower California was an island or a peninsula, de Fonte and his other ships continued on to 53 degrees north latitude, which would be in the vicinity of what is now called Hecate Strait, separating the Queen Charlotte Islands from the mainland of British Columbia. Here on June 14 he entered a river he called Los Reyes and sent Captain Pedro de Barnarda up a large tributary to the north. Barnarda found a body of water, Lake Valasco; there he left his ship and with three Indian pirogues traveled 140 leagues west and then 436 leagues east northeast to the 79th parallel (which if true would have placed him somewhere among the northern islands in the Arctic Ocean). He reported that there was no water communication with Davis Strait.
Meanwhile de Fonte continued generally northeastward in the tidal River Los Reyes “in a fair navigable Channel” to an Indian town Conosset on the southeast side of what he called Lake Belle. On the opposite side he found a river he named after his interpreter Parmentiers, through which he traveled in small boats, passing eight falls with a total drop of thirty-two feet into a lake 160 leagues long he called  Lake de Fonte. From this lake he passed into the Strait and Sea of Ronquillo (named for another of his captains), a distance of thirty-four leagues. The country hereabouts “grew very sensibly worse” in both temperature and fertility from what he had previously observed. On July 17 his party arrived at an Indian town which stood, presumably, on the northwestern or western shore of Hudson Bay.
The Indians told his interpreter of “a great Ship” nearby and upon investigation this proved to be a Boston vessel. De Fonte sailed to it and on July 30 met its owner, Major General Scimor (sic) Gibbons, and its navigator, Captain Shapley. After a courteous exchange of presents the Spaniards began their return trip, reaching their ships at Lake Belle on August 16. De Fonte restocked them with “good Salt Provisions,” dropped down the River Los Reyes, was rejoined there by Captain Barnarda on September 3, and soon afterwards sailed for home, “having found that there was no Passage into the South Sea by that they call the North West Passage.”
There were many, even in Franklin’s time, who were skeptical of the authenticity of this account, but so little was then known of the true geography of the northwest parts of North America that no one could demonstrate conclusively the impossibility of such a water-borne exploration of the region as was here related. Today the account is recognized as a complete hoax; its author is generally believed to have been James Petiver, a botanist and entomologist of considerable standing, the editor and possibly also the owner of The Monthly Miscellany in which the de Fonte narrative appeared.
Franklin, himself the author of several successful hoaxes, seems nevertheless to have been completely taken in. And he was not alone. Among others was the French geographer Joseph-Nicolas Delisle. Aided by Philippe Buache, he published in September 1752 a Carte Générale des Découvertes De l’Amiral de Fonte Et autres Navigateurs Espagnols, Anglois et Russes, pour la recherche du Passage à la Mer du Sud, which undertook to depict cartographically discoveries on both sides of the north Pacific, including the waterways through which de Fonte and his subordinate Barnarda reputedly had passed. Henry R. Wagner has called this map, with considerable justification, “one of the most astonishing examples of imaginary geography which has ever appeared.” The Gentleman’s Magazine reproduced the map, somewhat simplified and with place names and inscriptions translated into English, in 1754. Thomas Jefferys, the royal geographer, published in 1761 a translation of Gerhard F. Müller’s Voyages from Asia to America, For Completing the Discoveries of the North West Coast of America. In it Jefferys included three new maps, one of which was a redrawing of that part of the Delisle map which showed de Fonte’s reputed discoveries. It was a copy of this map which, as Franklin explained in the postscript below, he found “done to my Hand,” and which he marked and sent to Pringle with this letter. In doing so he either failed to notice or purposely ignored several statements in the text in which Müller severely criticized Delisle and one in which he spoke scornfully of “the pretended discoveries of de Fonte.”
Apparently Franklin and his friend Pringle had recently talked at some length about the de Fonte account; the likelihood that Great Britain would soon acquire title to all of Canada would naturally have stimulated their interest in the geography of its northern parts. Pringle, presumably, had challenged the authenticity of de Fonte’s narrative; Franklin had defended it. Then Pringle, perhaps at the urging of his fellow Scot the Earl of Bute, now at the head of the British government, had pressed Franklin for a full statement of his opinion and the reasons for it, before he should leave for America. The consequence was the letter that follows.
 
Dear Sir,
Cravenstreet, May 27. 1762
In Compliance with your Request, I sit down to give you my Reasons for believing as I do, that De Fonte’s Voyage is genuine. You know I would have postpon’d this ’till my Return to Philadelphia, where my Papers might enable me to relate with more Precision the Facts that incline me to that Opinion; but as you insist on my doing it here before my Departure, you will excuse unavoidable Defects.
The only Account of this Voyage at present existing, as far as we know, is that publish’d by Pettiver, in a periodical Work call’d Memoirs for the Curious, for the Months of April and June 1708. It is there intitled, “A Letter from Admiral Bartholomew De Fonte, then Admiral of New Spain and Peru, and now Prince of Chili; giving an Account of the most material Transactions in a Journal of his from the Calo of Lima in Peru, on his Discoveries to find out if there was any Northwest Passage from the Atlantic Ocean into the South and Tartarian Sea.” Whoever reads it there, will easily perceive it to be an Abridgment and a Translation, and bad in both respects. If a Fiction, it is plainly not an English one. But it has none of the Features of Fiction. Entertainment does not appear to be aim’d at in it, nor does it seem calculated to promote any Scheme of a new Voyage for Discovery, as the Country is not describ’d to be wealthy, and the Passage for Ships from Sea to Sea is deny’d: ’Tis in short a mere dry Account of Facts, which, tho’ all possible and probable, are none of them wonderful like the Incidents of a Novel.
That the Spaniards should now deny the Reality of this Voyage, is natural enough, jealous as they are of the maritime Power of their Neighbours, and apprehensive for their extensive Settlements on the Coasts of the South Sea. They deny it however but faintly. And they seem far from being convinc’d that there is no practicable Water Communication between the two Seas by the Northwest; as in a late Work of Miguel Venegas, a Spanish Mexican Jesuit, publish’d at Madrid in 1758, the making a strong Settlement and erecting Fortresses on the Northwest Coast of California is warmly recommended to secure the South Seas against the English, who may possibly come into those Seas thro’ such Passage.

The Description given by De Fonte of his Passing thro’ the Archipelago St. Lazarus, and of the River Los Reyes, is a natural One; the little Fall of Water out of Lake Belle into the River Los Reyes, till half Flood; and the Flood beginning to set gently into Lake Belle an hour and quarter before High Water, the Lake itself fresh, and the Water of Los Reyes fresh 20 Leagues distance from its Mouth, are all natural and consistent Circumstances: The Fish mention’d as found in Los Reyes and Lake Belle are proper to those Latitudes and to fresh Water; and when he comes to describe Lake De Fonte, which by its other Circumstances you find must be Salt Water, tho’ he does not say it was so, yet the Fish he mentions are northern Saltwater Fish. The Description of the Birds, Beasts, Trees, Wild Fruit and Berries, are likewise all such as we know are proper to the Northern Parts of America. That the Country grew sensibly worse as they came farther Eastward tho’ in nearly the same Latitude, is a singular Circumstance not likely to be observ’d in a Work of Invention; but from other Accounts of the Difference of Cold in the same Latitudes on the Eastern and Western Coasts of the same Continents must undoubtedly be Fact. In North America, on the Eastern Coast, from 50 Degrees Northward, all Vegetation is extreamly check’d by the Severity of the cold Northwest Winds, which blow three quarters of the Year, and make the Winters excessively hard. While the Western Coast of Europe in the same Latitudes, has plenty of strong Vegetation, large Growths of Timber, &c. and is comfortable for human Habitation. Again the Eastern Coast of the European and Asiatic Continent in those Northern Latitudes, viz. Kamschatka, &c. is exactly in the same Circumstances with the Eastern Coast of America; while the Western Coast of America, opposite to Kamschatka, is as happy in respect to Climate and Vegetation as the Western Coast of Europe. See the Observations of Mr. Steller the Russian Botanist, who was employ’d in their late Discovery of America, Page 479, 480 of the Philosophical Transactions, Vol. LI. Part II. for the Year 1760. He says, “The American Land is in a much better State, with regard to the Climate, than the farthermost Eastern Coast of Asia. The Mountains of Asia, are ruinous, cleft, and broken, cover’d with perpetual Snows; no Wood nor Herbs grow on the Coast, except in the Vallies, where is seen small brush Wood, and stiff Herbs. On the contrary, the Mountains of America on the opposite Coast, are covered on the Surface, not with Moss, but with fruitful Earth or Mould, and therefore are decked from the Foot to the very Top of them, with thick and very fine Trees. In America, even the Sea Shores at 60 Degrees Latitude, are woody; but in Kamschatka, at 51 Degrees Latitude, no Place set even with small Willows and Alder Trees is found nearer than 20 Versts from the Sea, birch Trees not nearer than 30 Versts, Pitch Trees 50 Versts; at 62 Degrees there is no Wood in Kamschatka.” The above from Steller. Now we know the Eastern Coast of America in those Latitudes, viz. Labrador, Hudson’s Bay and Greenland, to be in nearly the same bad State that he describes of Kamschatka. The Moravians who have a Mission in Greenland, carried from New York the Timber to build their Church and House, no Wood being found there. They carried also Earth for their Garden. Father Gabriel Marest, a Jesuit, who was some time at the Fort on Bourbon River, now called York River, in Hudson’s Bay, Lat. 57. says, in his Letter printed in the Travels of the Jesuits, “the Soil is very barren; there is little Wood, and that very small; for about 30 or 40 Leagues about the Fort there are no Timber Trees; owing to the excessive Cold and almost continual Snows, &c.” P. Charlevoix says of the same Bay, “Rien n’est plus affreux que le Pays dont elle est environée; de quelque côté qu’on jette les yeux, on n’aperçoit que des Terres incultes et sauvages, et des Rochers escarpés, qui s’élevent jusqu’aux Nuës, qui sont entrecoupés, de Ravines profondes, et de Valées stériles, où le Soleil ne pénétre point, et que les neiges et les glaçons, qui ne fondent jamais, rendent inabordables.” Steller assures us from his own Observation, that the Western Coast is a fine Country. Therefore, any one passing thro’ Lakes and Rivers from the Western to the Eastern Coast, as DeFonte says he did, must observe, if he took any Notice of the Country at all, that it grew sensibly worse and worse, the farther he went Eastward. In a Paper of mine long since wrote, there is an Hypothesis that accounts for the almost constant blowing of N.W. Winds in those cold Countries, for the Coldness of those Winds, and the Tempering they receive in passing over a Sea, which I will not here repeat, as you have a Copy of that Paper.
The Late Russian Discoveries afford another probable Circumstance in favour of the Truth of DeFonte’s Account. By his Description the Northern Part of America appears to be Land broken and divided by large Lakes communicating by Streights and Rivers; this State of the Country would afford an easy Communication to the People of the N.E. Coast of North America, who live by Whale Fishing, and have those singular kind of light Boats, made of Skins, and cover’d all but a Hole for one Person to sit in, which they close round their Bodies with a kind of Purse-Mouth, to prevent any Entrance of Water. Now the Russians in crossing the Western Sea, met with People and Boats that answer this Description exactly, employ’d in the same Way, using the same kind of Instruments, and having the same Manners. They had moreover Iron Knives, which no Indians can make, and which these northern Indians buy of our Hudson’s Bay Company, or of the Danes at Greenland. As these People live by the Produce of the Sea, and every Man has one of this kind of Boats, may we not suppose that they pass freely in those Boats thro’ such Lakes and Passages, fishing in either Sea, as the differing Seasons occasion the Whales, &c. to appear in one or the other at different Times.
Again, by the Account of DeFonte’s Passage out of Lake Belle which was fresh Water, into Lake DeFonte which appears to be Salt Water, thro’ the River Parmentiers, it seems that this latter Salt Water communicating with the Eastern or Atlantic Sea, was lower in its Level than the Salt Water of the Western Sea; for, a little before High Water, he found that the Tide flow’d into Lake Belle on the Western Side; and there was only a small Fall out of it at other Times; whereas in coming out of that Lake on the Eastern Side in his Boats, he found a Descent of Water to Lake DeFonte by 8 several Falls or Rapides, which in the whole he computes might amount to about 32 feet perpendicular. It is not taken Notice of as a wonderful Thing that there should be any Difference of Level between the two Seas. No Attempt is made to account for such an Improbability. And one would think no Writer of a feign’d Voyage, who desir’d to have it receiv’d as true, would of Choice invent and insert a Circumstance so objectionable. The Facts seem to be simply related, without Attention to the consequential Difficulty. Now if it should be found from subsequent Considerations, that there ought to be a considerable Difference in the Level of the two Seas, the Improbability of such a Thing at the Time the Journal was written, affords another internal Evidence of the Truth of that Journal. And that Lake DeFonte was suppos’d by the Writer to communicate with the Atlantic, appears from this, that in the Strait Ronquillo leading out of that Lake, Admiral DeFonte, as he says, found a Ship from New England, trading with the Natives for Furs; of which Ship more hereafter. As to the Difference of Level in Seas, it is well known, that strong Winds have a considerable Effect on the Surface of the Sea; moving the Waters so as to raise them on some Coasts and depress them on others. Occasional Winds produce these Effects occasionally on the Coasts of Britain, Ireland, Holland, &c. Constant Winds in other Countries produce the same Effects more constantly. The Trade Wind blowing over the Atlantic Ocean constantly from the East, between the Tropics, carries a Current to the American Coast, and raises the Water there above its natural Level. From thence it flows off thro’ the Gulf of Mexico, and all along the North American Coast to and beyond the Banks of Newfoundland in a strong Current, called by Seamen the Gulph Stream. In those Northern Latitudes the Winds blowing almost constantly Northwest, as appears by the Voyages of Middleton, Ellis, and others, the Waters are mov’d away from the North American Coast towards the Coasts of Spain and Africa, whence they get again into the Power of the Trade Winds, and continue the Circulation. Thus the North West Winds keep the Level of the Sea lower in the North East Seas of America, as the Easterly Trade Winds accumulate it on the Coast between the Tropics. But if one could not assign the Cause of such Difference of Level in the same Ocean, the Fact must nevertheless be allow’d; since so long and so strong a Current as that of the Gulph Stream, thro’ all the Latitudes of variable Winds, can only be accounted for, by its having a considerable Descent, and moving from Parts where the Water is higher, to Parts where it is lower. Now the very same Cause, viz. The almost constant Northwest Winds blowing in the Northern Region, which carry the Waters away from the North East Coast of America, bring them to and accumulate them on the N. West Coast. And by all Accounts of Voyages in those N. Western Seas, particularly that of Sir Francis Drake, that of Sebastian Viscaino in 1602, and the late Voyages of the Russians, the Northwest Wind is there a kind of Trade Wind, and blows violently. And if Winds may produce a Difference of Level in the same Ocean, they certainly may in different Oceans, where the free Communication is obstructed by a Continent or by Islands.
About the Year 1752, a Person who had been Clerk to the California, in a Voyage made by that Ship and the Dobbs to Hudson’s Bay, in Search of a N. West Passage, apply’d to me to promote a Subscription for another Attempt. He put into my Hands, among other Pieces relating to the Probability of such a Passage, Mr. Dobbs’s Account of this Letter of DeFonte’s, wherein I found Mention of his Meeting with a Ship from Boston in New-England, commanded by one Shapley, and own’d by Major General Gibbons of that Country, who was on board, trading with the Natives in those Parts. As this was a very remarkable Circumstance, and, if true, would show that the Lake DeFonte, and the Strait Ronquillo, where Shapley’s Ship was found, communicated with the Atlantic in or near Hudson’s Bay, there being no Probability that a Boston Ship would go down to the Straits of Magellan and up the Western Coast of America, a Voyage of more than 5000 Leagues, to trade with the Indians in those Northern Countries, when they could meet with the same kind of People and Trade so much nearer home in or about Hudson’s Bay. I resolved to make Enquiry concerning it. DeFonte’s Description of Capt. Shapley is, that he was the greatest Man in the Mechanical Parts of the Mathematics that he ever met with, having fine Charts and Journals which he purchas’d of him for 1000 Pieces of eight; and of Major Gibbons, that he was a fine Gentleman. I imagin’d that some Remembrance of such Persons and such a Trade from New England, if they ever existed, might still be found there. Accordingly I wrote to Mr. Prince, a great Antiquarian of that Country, and then employ’d in writing a chronological Account of its first Settlement, and all the remarkable Events of its History, desiring he would enquire and inform me if there had been such a Person as Seimor Gibbons, Major General of the Massachusetts Bay in New England about the Year 1640. In Answer he acquainted me that about 10 Years before, DeFonte’s Journal in Manuscript had been put into his Hands with the same Request, by Capt. Warren (afterwards Admiral Warren) then Commander of the Station Ship at Boston; that he readily found in their old Records that a Major General Gibbons liv’d at that time in that Colony; but that his Christian Name was not Seimor but Edward. As to Captain Shapley, not finding any Mention of him, he apply’d to a Deacon Marshal, then above 90 Years of Age, to know if he had ever heard of such a Person. Deacon Marshal told him, he remember’d that when he was a Boy, there was Much Talk among the Boys of a Capt. Shapley, and of his great Learning, he having, as they exprest it, learnt as far as the Black Art: That he liv’d and dy’d at Charlestown (a Town near Boston) but more of him he could not remember. Mr. Prince then went to Charlestown, where he found some of the Descendants of Capt. Shapley, and his Will on the Records of the Town. He therefore gave Credit to the Voyage in general, but suppos’d a Mistake as to Major General Gibbons being himself on board the Ship with Capt. Shapley, his Name being Edward and not Seimor; but said, he possibly might have a Brother of the Name of Seimor, who might be with Shapley. I wrote again to Mr. Prince, that the Major’s Christian Name being mention’d in the following plain Manner, “having given the brave Navigator Captain Shapley for his fine Charts and Journals, 1000 Pieces of eight, and the Owner of the Ship Seimor Gibbons a Quarter Cask of Peruan Wine,” &c. where some Title is given to Shapley and the Major, tho’ allow’d to be a Gentleman of Rank, call’d only by his plain Christian and Sur Name, as a Quaker would have call’d him and in a manner not agreeing with Spanish Politeness; I suspected that what was put down Seimor by the Copier of the Account, might in the Original be the Spanish Title of Compliment, Seignior, which they write Señor or Sennor; if Sennor, it was an easy Mistake, by supposing the first Stroke of the first (n) to be an (i), then the second Stroke of the first (n) join’d to the two Strokes of the second (n) would make the (m) and so turn Sennor into Seimor. Mr. Prince however did not seem satisfied that the Major General could himself be with Shapley; but I have since met with the following Particulars relating to him. In the New England Chronology printed at Boston 1736, I find he liv’d near Charlestown in 1630. [Charlstown was the Residence of Shapley when at home, and this makes a Connection between them the more probable] The Words are, “About a Mile distant [from Charlestown] upon the River, runs a small Creek, which takes its Name from Mr. Edward Gibbons, who dwelt there for some Years after, and became Major General.” And in a Book, call’d Remarkable Providences, by Increase Mather, printed at Boston in New-England, 1684, there is a Story of him thus introduc’d, page 14. “Remarkable was that Deliverance mention’d both by Mr. Janeway and Mr. Burton, wherein that gallant Commander Major Edward Gibbons of Boston in New England, and others, were concerned. The Substance of the Story is this. A New England Vessel going from Boston to some other Parts of America, was thro’ the Continuance of contrary Winds, kept long at Sea, So that they were in very great Straits for want of Provision.” After relating many Circumstances of their Distress, and their casting Lots that one might die to be eaten by the rest, and their going to Prayers before they would actually kill the destin’d Victim; the Relation concludes thus, “One of them espies a Ship, which put Life into all their Spirits. They bear up with their Vessel, man their Boat, and beg like perishing humble Supplicants to board them, which they are admitted. The Vessel proves a French Vessel, yea a French Pirate. Major Gibbons petitions them for a little Bread, and offers Ship and Cargo for it. But the Commander knows the Major; (from whom he had received some signal Kindnesses formerly at Boston) and replied readily and chearfully, Major Gibbons, not a Hair of you or your Company shall perish, if it lie in my Power to preserve you. And accordingly he relieveth them.” There is no Date to this Account, but the Book professedly relates all Events of the kind that had happened to New England People since the Settlement of that Country, and speaks of this Account as taken from former Books: Then we find in the Relation compar’d with DeFonte’s Account, the following Circumstances of Character that agree, viz.



Mather
  DeFonte


1. Gallant Commander; one that when at home show’d Kindness to Strangers, and gain’d their Esteem.
1. A fine Gentleman, modest Gentleman, made me a Present of Provisions. I prest him to accept a Diamond Ring.


2. A Major, of Boston, in New England.
2. Major General of the largest Colony in New England.


3. Us’d sometimes to make Voyages to other Parts of America.
3. Was in the Ship with Shapley on the N.E. Coast of America.


4. The Ship and Cargo his own, he offer’d them for Provisions to the Frenchman.
4. Was Owner of Shapley’s Ship.


5. His Name Edward Gibbons.
5. His Name Seimor Gibbons.


This only Difference I have already endeavour’d to account for; and if I have conjectured truly, this very Difference is a farther Proof that the Journal is really a Translation from the Spanish, and not, as some have supposed, an English Fiction. I will now only add; that from Manuscript Journals I have seen and read in Boston, and other Accounts, I know that some of those Seamen who had been employ’d in Discovering Hudson’s Bay, settled afterwards in New England, and were engag’d in constant yearly trading Voyages from Boston thither, which continu’d down with some Interruptions from the French, till the Establishment of the Hudson’s-Bay Company in the Reign of Charles the second. At home I have a Number of Letters and Papers that give farther and stronger Light in this Matter; they are bundled together with the Manuscript Journals of the two Voyages I promoted from Philadelphia, which proved indeed unsuccessful, but the Journals contain some valuable Information; and the Charts taken of the Coast, Harbours, and Islands of Labrador, for a considerable Extent, may be useful. As you have exprest some Curiosity in this Affair, I wish them in your Possession; and if any Accident should happen to me in my Return I desire my Executors may consider this Letter as an Authority for their sending them intire to you. With the greatest Esteem, I am, Dear Friend, Yours affectionately
B Franklin
P.S. My Opinion upon the whole is this, That though there may probably be no practicable Passage for Ships, there is nevertheless such a Passage for Boats as DeFonte found and has describ’d; and That the Country upon that Passage is for the most part habitable, and would produce all the Necessaries of Life.
I intended to sketch a little Map, expressing my Idea of De Fonte’s Voyage, as you desired. But I find one done to my Hand, which I send you annexed. I only think it places the Entrance of Los Reyes too far South, which Entrance I conceive, by the Distance sailed, 866 Leagues from Cape Abel, ought to be near Lat. 60. and that it carries the Strait Ronquillo too far North, which I imagine should enter Hudson’s Bay between Lat. 60 and 62, where I have made two crooked red Lines. The Bay North of Cape Elias discover’d by the Russians, is perhaps the Entrance of the Archipelago St. Lazarus, describ’d by DeFonte, leading to Rio Los Reyes.
Doctor Pringle
 Endorsed: Dr Franklin, on the Voyage of Admiral B. deFonte. found amongst the papers of the Earl of Bute 1762.
